DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  In line 1, “The invention relates to” should be deleted.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  Reference numerals should be deleted.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over ES 2585849 A2 Nietos De Miguel Martinez Ramirez S L.  Nietos discloses a shower tray comprising a base body 1 provided with a peripheral edge 1.1 from which an inclined surface 1.2 projects towards a drainage opening 1.3, laths (6) which protrude from the inclined surface (1.2) and  a surface (3) for supporting the user formed of floor slabs 3.1 where upper faces (6.1) of the laths (6) form a horizontal base surface (5) for the floor slabs (3.1) first ends (3.11) of the floor slabs (3.1) are fixed on at least one transverse band or strip (7) the transverse band or strip (7) comprises a swiveling end (7.1) and a fastening end (7.2) for the first end (3.11) of the floor slab (3.1), and a longitudinal rebate (1.11) is adapted to accommodate the swiveling end (7.1) of the transverse band or strip (7), the swiveling end (7.1) of the transverse band or strip (7) comprising an edge of rounded profile. Nietos fails to disclose the edge being right-angled in profile. The technical effect of the right-angled edge is that it can slide on the longitudinal rebate, and how to easily lift the floor slabs from their horizontal base surface. However, Nietos, since the rounded profile of the edge allows it to rotate, likewise it allows the floor slabs to be lifted from the horizontal base.   It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the edge profile in view of the teaching since the edge is right-angled instead of rounded and that it slides on the longitudinal rebate instead of rotating is a design alternative known in the art that does not achieve any additional technical effect and it would therefore appear to be obvious to a .  
As to claim 2, the fastening end (7.2) of the transverse band or strip (7) comprises an upper step (7.21) adapted to secure the first end (3.11) of the floor tile (3.1). See figure 5.
As to claim 3, the upper step (7.21) is formed by a continuous side wall (7.12) formed at the top at the swiveling end (7.1). See figure 5.
As to claim 4, Nietos discloses all of the limitations of the instant invention except for the upper step formed by a discontinuous side wall.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the upper step by a discontinuous wall because Applicant has not disclosed that a discontinuous wall provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art, and applicant’s invention, to perform equally well with either design by the prior art or the instant invention because both would perform the same function.  Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the prior art to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  See also MPEP 2144.04, subsection IV. A. – change in size or proportion.  Furthermore, a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. 

As to claim 6, Nietos discloses all of the limitations of the instant invention except for the longitudinal recess.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form a longitudinal in the base element because Applicant has not disclosed that a longitudinal recess provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the prior art, and applicant’s invention, to perform equally well with either design by the prior art or the instant invention because both would perform the same function.  Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the prior art to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.  See also MPEP 2144.04, subsection IV. A. – change in size or proportion.  Furthermore, a change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. 
As to claim 7, second ends (3.12) of the floor tiles (3.1) are secured on a second transverse band or strip (8). 

As to claim 9, the upper faces (6.1) of the furring strips (6) comprise respective second recesses (6.12) adapted to accommodate the second transverse band or strip (8). See figure 3.
As to claim 10, a groove (4) is formed at least between two floor tiles (3.1) for the evacuation of the water towards the inclined surface (1.2). See figure 1.
As to claim 11, a first group of furring strips (6) extend parallel to each other and inclined from the perimeter edge (1.1) in the direction of the drainage opening (1.3), and a second group (B) of furring strips (6) extend parallel to each other and perpendicular from the perimeter edge (1.1) in the direction of the first group (A) of furring strips (6), forming longitudinal channels (1.4) that allow the passage of water to the drainage opening (1.3). See figure 1.
As to claim 12, a lower face (1.4) of the base element (1) comprises a plurality of grooves (1.41) in a "dovetail" shape. See figure 1.
As to claim 13, drainage means (2) are coupled to the drainage opening (1.3), where the drainage means (2) comprise a sump (2.1) and a coupling sleeve (2.2) that screws into the inside of the sump (2.1), retaining the drainage opening (1.3) between said sump (2.1) and an upper rim (2.21) of the coupling sleeve (2.2) . See figure 7.
As to claim 14, the coupling sleeve (2.2) is screwed into the sump (2.1) by means of a drive part (9) that fits and rotates inside the sleeve (2.2), where, the drive 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LORI L BAKER/Primary Examiner, Art Unit 3754